                                                                                    Exhibit
10.1

 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
January 29, 2007, by and between Ambassadors Group, Inc., a Delaware Corporation
(the “Purchaser”), and Invemed Catalyst Fund, L.P., a Delaware limited
partnership (the “Seller”), with reference to the following:
 
WHEREAS, the Seller owns shares of common stock in the Purchaser, par value
$0.01 per share; and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, 1,200,001 of such shares (“Shares”).
 
NOW, THEREFORE, in consideration of the conditions and promises herein
contained, and subject to the terms and conditions of this Agreement, the
parties hereto agree as follows:
 
1.  Sale, Purchase and Closing.
 
1.1  At the Closing (defined herein) and subject to the terms and conditions of
this Agreement, the Purchaser agrees to purchase from the Seller, and the Seller
agrees to sell to the Purchaser, all right, title and interest in the Shares.
 
1.2  At the Closing, the Purchaser shall pay an aggregate purchase price of
$32,952,027.46 (the “Purchase Price”), constituting $27.46 per Share.
 
1.3  The purchase and sale of the Shares (the “Closing”) shall take place at
2:00 p.m. (local time) on February 1, 2007 (“Closing Date”), at the offices of
Loeb & Loeb LLP, 10100 Santa Monica Boulevard, Los Angeles, California 90067, or
at such other place and time as the Seller and the Purchaser shall mutually
agree.
 
2.  Representations and Warranties of Sellers.
The Seller represents and warrants the following:
 
2.1  The Seller is the owner of record and holds good and valid title to the
Shares, and the Shares are free of any and all liens, encumbrances, mortgages,
deeds of trust, pledge, assignment, security interests or transfer restrictions
other than those specified herein.
 
2.2  The Seller has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby including,
without limitation, the authority to transfer the Shares to the Purchaser, and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.
 

--------------------------------------------------------------------------------


3.  Representations and Warranties of Purchaser.
         The Purchaser represents and warrants to each and all of the Sellers as
follows:
 
3.1  The Purchaser has all requisite power and authority (corporate and
otherwise) to execute, deliver and perform this Agreement and the transactions
contemplated hereby, and the execution, delivery and performance by the
Purchaser of this Agreement has been duly authorized by all requisite action by
the Purchaser.
 
3.2  The Purchaser acknowledges and agrees that neither the Seller, nor any of
its respective representatives, affiliates and/or agents, has made any
representation or warranty to the Purchaser about the Purchaser or the Shares
other than those representations and warranties set forth in this Agreement, and
that the Purchaser has not relied upon any other representation or warranty,
express or implied, in purchasing the Shares.
 
4.  Conditions Precedent to Each Party’s Obligations.
 
4.1  The obligation of the Seller to consummate the Closing shall be subject to
the satisfaction (or waiver by the Sellers) of the following conditions on or
prior to the Closing Date: (i) the representations and warranties of the
Purchaser contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on, as of and with reference to the
Closing Date (except to the extent such representations and warranties
specifically relate to a prior date); and (ii) the Seller shall have received
the Purchase Price in cash by wire transfer to an account to be designated by
the Seller at least 24 hours prior to the Closing.
 
4.2  The obligation of the Purchaser to consummate the Closing shall be subject
to satisfaction (or waiver by the Purchaser) of the following conditions on or
prior to the Closing Date: (i) the representations and warranties of the Seller
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date was the same effect as though such representations
and warranties had been made on, as of and with reference to the Closing Date
(except to the extent such representations and warranties specifically relate to
a prior date); and (ii) the Purchaser shall have received from the Seller the
certificate(s) representing the Shares.
 
5.  Miscellaneous.
 
5.1  No party hereto shall be obligated to pay any commission, brokerage fee or
finder’s fee based on any alleged agreement or understanding between any such
party and a third person in respect of the transactions contemplated hereby.
 
5.2  No party may sell, license, transfer or assign (by operation of law or
otherwise) any of such party’s rights or interests in this Agreement or delegate
such party’s duties or obligations under this Agreement, in whole or in part,
without the prior written consent of the other party. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
 
-2-

--------------------------------------------------------------------------------


5.3  This Agreement, including any and all exhibits hereto, constitutes the
entire agreement between the parties hereto. The provisions of this Agreement
supersede all previous communications, negotiations, representations or
agreements, either oral or written, with respect to any transaction relating to
or arising from this Agreement or terms described herein. This Agreement may be
modified or amended only by a written document executed by all parties.
 
5.4  This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
5.5  All representations and warranties made by any party in connection with any
transaction contemplated by this Agreement shall survive the execution and
delivery of this Agreement, the performance or consummation of any transaction
described in this Agreement, and the termination of this Agreement.
 
5.6  That certain letter agreement, dated July 29, 2003, between the Purchaser
and the Seller, which provided for, among other things, certain rights of the
Seller to designate a member to Purchaser’s Board of Directors, is hereby
terminated, and neither party shall have any rights or obligations thereunder.
 
[Signatures on the following page]



-3-

--------------------------------------------------------------------------------




 
INVEMED CATALYST FUND, L.P.
 
By: Invemed Catalyst GenPar, LLC
 
its general partner
 
By: Gladwyne Catalyst GenPar, LLC
 
its managing member
 
/s/ Suzanne Present
Name: Suzanne Present
Title:  Member
 
AMBASSADORS GROUP, INC.
 
/s/ Jeffrey D. Thomas
Jeffrey D. Thomas
Chief Executive Officer

